                       Case 18-40408-KKS          Doc 75      Filed 02/15/19       Page 1 of 1
FORM orcmpli (Rev. 08/17)
                                   UNITED STATES BANKRUPTCY COURT
                                          Northern District of Florida
                                            Tallahassee Division

In Re: Paul Carlson                                                 Bankruptcy Case No.: 18−40408−KKS
       SSN/ITIN: xxx−xx−3758
        Debtor
                                                                    Chapter: 13
                                                                    Judge: Karen K. Specie


                                     STIPULATED ORDER ON CHAPTER 13
                                       TRUSTEE'S MOTION TO DISMISS

      THIS CAUSE, having come before the Court upon the Chapter 13 Trustee's Motion to Dismiss, and the
Debtor(s) having consented to the entry of a Strict Compliance Order;

       IT IS HEREBY ORDERED that:

      1. The Debtor(s) shall pay the regular monthly Plan payments to the Trustee each and every month on a strict
compliance basis.

       2. Upon notification by the Trustee of non−payment of a Plan payment, this case shall stand dismissed without
further notice or hearing.

      3. If the Debtor(s) has an accrued delinquency as of the date of this Order, the Debtor(s) shall file the
appropriate pleading to cure the delinquency within thirty (30) days or this case shall be automatically dismissed
without further notice or hearing.

       4. If the Debtor(s) has submitted a check which has been returned by the bank for non−sufficient funds or
account closed, then the Debtor(s) shall not tender a personal check to the Trustee. Instead, Plan payments shall be
made by certified funds or by Employer Payroll Deduction. The Debtor(s)' termination of the employer deduction and
tendering of a personal check by the Debtor(s) shall constitute a violation of the Strict Compliance Order and the case
will then be automatically dismissed without further notice or hearing.

       DONE AND ORDERED at Tallahassee, Florida, February 15, 2019.

                                                            /s/ Karen K. Specie
                                                            Karen K. Specie
                                                            U.S. Bankruptcy Judge

SERVICE: Chapter 13 Trustee Leigh D. Hart shall serve this document pursuant to the applicable Rules and file a
certificate of service within three (3) days.
